 



SBS Logo [g95163y0864900.gif]

Exhibit 10.1

March 15, 2005

Jason Shrinsky
7792 Trieste Place
Delray Beach, FL 33446

Dear Jason Shrinsky:

Pursuant to the terms and conditions of the Spanish Broadcasting System, Inc.
1999 Stock Option Plan for NonEmployee Directors (the “Plan”), you have been
granted a Nonqualified Stock Option to purchase 50,000 shares (the “Option”) of
Class A common stock as outlined below.

              Granted To:   Jason Shrinsky   Grant Date:   March 7, 2005  
Options Granted:   50,000   Option Price per Share:   $10.79   Total Cost to
Exercise:   $539,500.00   Expiration Date:   March 7, 2015, unless terminated
earlier.   Vesting Schedule:   20% immediately, 20% each year as follows:      
10,000 on 03/07/2005     10,000 on 03/07/2006     10,000 on 03/07/2007    
10,000 on 03/07/2008     10,000 on 03/07/2009   Transferability:   Not
transferable except in accordance with the Plan.

        Spanish Broadcasting System, Inc.     By:  /s/ Joseph A. García    
Joseph A. García

By my signature below, I hereby acknowledge receipt of this Option granted on
the date shown above, which has been issued to me under the terms and conditions
of the Plan. I further acknowledge receipt of a copy of the Plan and agree to
conform to all of the terms and conditions of the Option and the Plan.

          Signature:  /s/ Jason Shrinsky   Date:  3/17/05   Jason Shrinsky      

 
 

              SBS TOWER   2601 SOUTH BAYSHORE DRIVE, PENTHOUSE II COCONUT GROVE,
FLORIDA 33133   TEL (305) 441-6901   FAX (305) 446-5148